DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations is/are:
(Claim 14) “an output interface configured to, based on receiving a request form measuring bio-information, output information on a reference contact pressure to be applied by a user to the pulse wave sensor.”  
(Claim 15) “an output interface configured to output information on a measured contact pressure,”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 14) “an output interface configured to, based on receiving a request form measuring bio-information, output information on a reference contact pressure to be applied by a user to the pulse wave sensor.”: As identified by the Specification, the following is recognized as the corresponding structure to the output interface: “In this case, the output interface 210 may visually provide various types of information to a user through a display. Alternatively, the output inteiface 210 may provide various types of information to a user in a non-visual manner through voice, vibrations, tactile sensation, and the like by using a speaker, a haptic motor, a vibrator, and the like.” Or equivalents thereof.
(Claim 15) “an output interface configured to output information on a measured contact pressure,”: As identified by the Specification, the following is recognized as the corresponding structure to the output interface: “In this case, the output interface 210 may visually provide various types of information to a user through a display. Alternatively, the output inteiface 210 may provide various types of information to a user in a non-visual manner through voice, vibrations, tactile sensation, and the like by using a speaker, a haptic motor, a vibrator, and the like.” Or equivalents thereof.
If applicant wishes to provide explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 14, the term “further comprising an output interface configured to, based on receiving a request form measuring bio-information, output information on a reference contact pressure to be applied by a user to the pulse wave sensor.” should be replaced with “further comprising an output interface configured to, based on receiving a request for  measuring bio-information, output information on a reference contact pressure to be applied by a user to the pulse wave sensor.” To correct a typographical error.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the oscillometric envelope-based bio-information obtaining to determine bio-information outside of ‘blood pressure, vascular age, arterial stiffness, aortic pressure waveform, vascular compliance, stress index, and degree of fatigue.’ The specification fails to be enabling with respect to the claim at issue because:
Regarding direction and guidance, there is no teaching on how characteristics such as subject height and blood type characteristics could now be output by a purely light-based oscillometric technique. 
Regarding the level of skill in the art at the time the application was filed, all forms of bio-informations have not been obtainable by a singular light sampling schema, requiring an unreasonable expectation of skill from the practitioners in the art.
Regarding how well known the methods needed to practice the invention were, while light-based sensing for certain types of bio-information was well known and oscillometric techniques are well known, their incorporation into methods for outputting bio-information such as weight, eye color, blood type are currently unknown.
. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 20, and 23 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 8, the term “select one or more pulse wave signals from the multi-wavelength pulse wave signals based on at least one of a maximum amplitude value and an average amplitude value of each of the multi-wavelength pulse wave signals, and a difference between the maximum amplitude value and a minimum amplitude value of each of the multi-wavelength pulse wave signals, and obtain the oscillometric envelope based on the selected of each of the multi-wavelength pulse wave signals, [[and]] an average amplitude value of each of the multi-wavelength pulse wave signals, and a difference between the maximum amplitude value and a minimum amplitude value of each of the multi-wavelength pulse wave signals, and 
obtain the oscillometric envelope based on the selected one or more pulse wave signals and the conversion signal."  for clarity and will be examining the claim under this interpretation. 
Regarding Claim 12, the term “the processor is further configured to extract as features at least one of an amplitude value or a contact pressure value of a maximum peak of the oscillometric envelope, and contact pressure values located having a predetermined ratio to the contact pressure value of the maximum peak.” renders the claim indefinite because it is unclear how the basis of extraction is separated. Examiner suggests amending the claim to read “the processor is further configured to extract as features at least one of an amplitude value of a maximum peak of the oscillometric envelope, [[or]] a contact pressure value of a maximum peak of the oscillometric envelope, and contact pressure values located having a predetermined ratio to the contact pressure value of the maximum peak.” for clarity and will be examining the claim under this interpretation.
Regarding Claim 20, the term “selecting one or more pulse wave signals from the multi-wavelength pulse wave signals based on at least one of a maximum amplitude value and an average amplitude value of each of the multi-wavelength pulse wave signals, and a difference between the maximum amplitude value and a minimum amplitude value of each of the multi-wavelength pulse wave signals; and obtaining the oscillometric envelope based on the selected one or more pulse wave signals and the conversion signal.” renders the claim indefinite because it is unclear how the basis of selection is separated. Examiner suggests amending the of each of the multi-wavelength pulse wave signals, [[and]] an average amplitude value of each of the multi-wavelength pulse wave signals, and a difference between the maximum amplitude value and a minimum amplitude value of each of the multi-wavelength pulse wave signals; and 
obtaining the oscillometric envelope based on the selected one or more pulse wave signals and the conversion signal.” for clarity and will be examining the claim under this interpretation.
Regarding Claim 23, the term “extracting as features at least one of an amplitude value of a maximum peak of the oscillometric envelope, [[or]] a contact pressure value of a maximum peak of the oscillometric envelope, and contact pressure values located having a predetermined ratio to the contact pressure value of the maximum peak.” renders the claim indefinite because it is unclear how the basis of extraction is separated. Examiner suggests amending the claim to read “extracting as features at least one of an amplitude value or a contact pressure value of a maximum peak of the oscillometric envelope, and contact pressure values located having a predetermined ratio to the contact pressure value of the maximum peak.” for clarity and will be examining the claim under this interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9, 13, 16-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2012/0215118) (“Chen”) in view of Nagahiro et al (US 2016/0113530) (“Nagahiro”).
Regarding Claim 1, while Chen teaches an apparatus for measuring bio-information (Abstract, [0032]-[0033]), the apparatus comprising: 
a pulse wave sensor configured to emit light onto an object, and detect the light to obtain pulse wave signals when the light is reflected or scattered from the object (Fig. 3, [0021]); and 
a processor configured to: 
obtain a conversion signal that indicates a contact pressure between the object and the pulse wave sensor, based on the pulse wave signals (Fig. 3, [0030]-[0032]), 
obtain an oscillometric envelope based on the pulse wave signals and the conversion signal (Fig. 3, [0030]-[0032]), and 
obtain bio-information based on the oscillometric envelope (Fig. 3, [0030]-[0032]),
Chen fails to teach the emitted light being of multiple wavelengths.
However Nagahiro teaches a pulse wave extractor (Abstract) wherein extracting a pulse wave requires emitting lights of multiple wavelengths (Abstract, [0068]), wherein a first light of a first wavelength is subtracted from a second light of a second wavelength to determine the pulse wave ([0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the light-based pulse wave of Chen with multiple wavelengths of light as taught by Nagahiro because this subtraction reduces noise in the pulse wave signal (Nagahiro: [0060] “According to the method and apparatus for acquiring biological information according to an exemplary embodiment, a pulse wave of a living body is obtained according to a subtraction value resulting from subtracting a detection signal of a scattered light (a reflected light or a transmitted light) near a dermis generating a large amount of noise, which is obtained by irradiating light of a second wavelength from a detection signal that is an output 
Regarding Claim 2, Chen and Nagahiro teach the apparatus of claim 1, wherein the pulse wave sensor comprises: 
one or more light sources configured to emit the light of the multiple wavelengths onto the object (Fig. 2, [0068] multiple light sources); and 
one or more detectors configured to detect the light of the multiple wavelengths when the light is reflected or scattered from the object (Fig. 2, [0068] single detector).
 Regarding Claim 3, Chen and Nagahiro teach the apparatus of claim 2, wherein the one or more detectors are positioned at different distances from the one or more light sources (Fig. 2, [0068]). 
Regarding Claim 4, Chen and Nagahiro teach the apparatus of claim 1, wherein the processor is further configured to obtain a differential signal between the multi-wavelength pulse wave signals, and obtain the conversion signal based on the differential signal (See Claim 1 Rejection, Nagahiro: [0074]).  
Regarding Claim 8, Chen and Nagahiro teach the apparatus of claim 1, wherein the processor is further configured to: 
select one or more pulse wave signals from the multi-wavelength pulse wave signals based on at least one of a maximum amplitude value and an average amplitude value of each of the multi-wavelength pulse wave signals, and a difference between the maximum amplitude value and a minimum amplitude value of each of the multi-wavelength pulse wave signals (See Claim 1 Rejection, Fig. 8, red light wavelength signal receives both dermal and subdermal data and reflects a much greater maximum and average amplitude as a result of this. One of ordinary 
obtain the oscillometric envelope based on the selected one or more pulse wave signals and the conversion signal (See Claim 1 Rejection, oscillometric envelope gathered from differential pulse wave signal, where the selected red wavelength is the main pulse wave signal, the subtracted green signal is the noise, the conversion signal is the pulse wave signal while the contact pressure is being applied in a cuff).  
Regarding Claim 9, Chen and Nagahiro teach the apparatus of claim 1, wherein the processor is further configured to: 
select, from the multi-wavelength pulse wave signals, a first pulse wave signal and a second pulse wave signal that has a longer wavelength that the first pulse wave signal, 
obtain a differential signal by subtracting the first pulse wave signal from the second pulse wave signal, and 
obtain the oscillometric envelope based on the differential signal and the conversion signal (See Claim 1 Rejection, second pulse wave signal of red wavelength has a longer wavelength than first pulse wave signal of green wavelength).
Regarding Claim 13, Chen and Nagahiro teach the apparatus of claim 1, wherein the bio-information comprises at least one of a blood pressure, a vascular age, an arterial stiffness, an aortic pressure waveform, a vascular compliance, a stress index, and a degree of fatigue (See Claim 1 Rejection, blood pressure).

Regarding Claim 16, while Chen teaches a method of measuring bio-information (Abstract), the method comprising: 
emitting, by a pulse wave sensor, light onto an object (Fig. 3, [0021]); 
detecting, by the pulse wave sensor, the light to obtain pulse wave signals when the light is reflected or scattered from the object (Fig. 3, [0021]); 

obtaining an oscillometric envelope based on the pulse wave signals and the conversion signal (Fig. 3, [0030]-[0032]); and 
obtaining bio-information based on the oscillometric envelope (Fig. 3, [0030]-[0032]).  
Chen fails to teach the emitted light being of multiple wavelengths.
However Nagahiro teaches a pulse wave extractor (Abstract) wherein extracting a pulse wave requires emitting lights of multiple wavelengths (Abstract, [0068]), wherein a first light of a first wavelength is subtracted from a second light of a second wavelength to determine the pulse wave ([0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the light-based pulse wave of Chen with multiple wavelengths of light as taught by Nagahiro because this subtraction reduces noise in the pulse wave signal (Nagahiro: [0060] “According to the method and apparatus for acquiring biological information according to an exemplary embodiment, a pulse wave of a living body is obtained according to a subtraction value resulting from subtracting a detection signal of a scattered light (a reflected light or a transmitted light) near a dermis generating a large amount of noise, which is obtained by irradiating light of a second wavelength from a detection signal that is an output waveform of a scattered light (a reflected light or a transmitted light) of a blood vessel, which is obtained by irradiating the living body with light of a first wavelength. Therefore, it is possible to obtain a detection signal having less noise and measure a pulse wave of a living body, and furthermore, a blood pressure of a living body with an improved level of measurement accuracy.”).
Regarding Claim 17, Chen and Nagahiro teach the method of claim 16, wherein the obtaining the conversion signal comprises obtaining a differential signal between the multi-See Claim 16 Rejection, Nagahiro: [0074]).  
Regarding Claim 20, Chen and Nagahiro teach the method of claim 16, wherein the obtaining the oscillometric envelope comprises: 
selecting one or more pulse wave signals from the multi-wavelength pulse wave signals based on at least one of a maximum amplitude value and an average amplitude value of each of the multi-wavelength pulse wave signals, and a difference between the maximum amplitude value and a minimum amplitude value of each of the multi-wavelength pulse wave signals (See Claim 16 Rejection, Fig. 8, red light wavelength signal receives both dermal and subdermal data and reflects a much greater maximum and average amplitude as a result of this. One of ordinary skill in the art would recognize that the amplitude criteria can be used to identify the proper wavelength of subdermal data); and 
obtaining the oscillometric envelope based on the selected one or more pulse wave signals and the conversion signal (See Claim 16 Rejection, oscillometric envelope gathered from differential pulse wave signal, where the selected red wavelength is the main pulse wave signal, the subtracted green signal is the noise, the conversion signal is the pulse wave signal while the contact pressure is being applied in a cuff).  
Regarding Claim 21, Chen and Nagahiro teach the method of claim 16, wherein the obtaining the oscillometric envelope comprises: 
selecting, from the multi-wavelength pulse wave signals, a first pulse wave signal and a second pulse wave signal that has a longer wavelength than the first pulse wave signal; 
obtaining a differential signal by subtracting the first pulse wave signal from the second pulse wave signal; and 
obtaining the oscillometric envelope based on the differential signal and the conversion signal (See Claim 16 Rejection, second pulse wave signal of red wavelength has a longer wavelength than first pulse wave signal of green wavelength).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nagahiro and further in view of Banerjee et al (US 2016/0038044) (“Banerjee”).
Regarding Claim 5, while Chen and Nagahiro teach the apparatus of claim 4, their combined efforts fail to teach wherein the processor is further configured to obtain the conversion signal corresponding to the differential signal (See Claim 4 Rejection), and Chen further teaches that a correlation between an intensity of the differential signal at each measurement time and an actual contact pressure can be used to output blood pressure parameters ([0017] “As the cuff is deflated and the blood begins to flow into the tissue, the pulse waveform resumes and is able to be detected by the photoplethysmography sensor. The cuff pressure at which the pulse waveform reemerges via sensor measurements correlates to the Ps, In this manner, photoplethysmography signals may be used to more accurately determine Ps. From the Ps as well as the mean arterial pressure, a patient's systolic and diastolic blood pressure may be determined.”), their combined efforts fail to teach the correlation being due to a correlation model.
However Banerjee teaches a blood pressure detector (Abstract) and further teaches that a correlation model may use a pulse wave signal as an input to output blood pressure data (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to understand that correlation may be used to output blood pressure parameters as taught by Chen and utilize a model to perform the correlation based on input data as taught by Banerjee, as a way to standardize the applied correlation across estimations of the blood pressure by healthcare providers.

Claim(s) 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nagahiro and further in view of Bhat et al (US 2017/0337413) (“Bhat”).
Regarding Claim 6, while Chen and Nagahiro teach the apparatus of claim 4, and Nagahiro further teaches wherein the multi-wavelength pulse wave signals comprise a pulse wave signal having a green wavelength, and the processor is further configured to obtain the differential signal by subtracting the pulse wave signal having the green wavelength from the pulse wave signals having wavelengths other than the green wavelength ([0074] subtracting to reduce noise, [0084], [0087] where the noise data is found in the reflected green wavelength and the blood vessel data is in the reflected other wavelength), their combined efforts fail to teach wherein the multi-wavelength pulse wave signals comprise a pulse wave signal having a blue wavelength instead of a green wavelength.
However Bhat teaches a light-based biological signal sensing device (Abstract) and further teaches that subdermal data can be obtained by subtracting a first wavelength of light, either blue or green, from a second wavelength of light, either red or infrared ([0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the superficial data characterizing, green light data of Nagahiro with blue light data as Bhat teaches that both light wavelengths can accomplish this differentiation. Thus it is a simple substitution of one known wavelength for another to obtain a differential signal characterizing a sub-dermal environment.

Regarding Claim 18, while Chen and Nagahiro teach the method of claim 17, Nagahiro further teaches wherein the multi-wavelength pulse wave signals comprise a pulse wave signal having a green wavelength, and the processor is further configured to obtain the differential signal by subtracting the pulse wave signal having the green wavelength from the pulse wave signals having wavelengths other than the green wavelength ([0074] subtracting to reduce noise, [0084], [0087] where the noise data is found in the reflected green wavelength and the blood vessel data is in the reflected other wavelength), their combined efforts fail to teach 
However Bhat teaches a light-based biological signal sensing device (Abstract) and further teaches that subdermal data can be obtained by subtracting a first wavelength of light, either blue or green, from a second wavelength of light, either red or infrared ([0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the superficial data characterizing, green light data of Nagahiro with blue light data as Bhat teaches that both light wavelengths can accomplish this differentiation. Thus it is a simple substitution of one known wavelength for another to obtain a differential signal characterizing a sub-dermal environment.

Claim(s) 10, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nagahiro and further in view of Zhuo et al (US 2017/0215749) (“Zhuo”).
Regarding Claim 10, while Chen and Nagahiro teach the apparatus of claim 1, their combined efforts fail to teach wherein the processor is further configured to: 
select a plurality of pulse wave signals from the multi-wavelength pulse wave signals, 
obtain the oscillometric envelope using each of the selected pulse wave signals and the conversion signal, and 
obtain a combined oscillometric envelope by combining the oscillometric envelope obtained from each of the selected pulse wave signals.  
However Zhu teaches a blood pressure monitor (Abstract) wherein an oscillometric model is used to estimate blood pressure, a plurality of oscillometric waveform signals are used in combination to find the best relationship for deriving blood pressure ([0134]-[0135]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a combination oscillometric waveforms as taught by Zhuo as this enables creating a model for determining blood pressure that can be used to assist 

Regarding Claim 22, while Chen and Nagahiro teach the method of claim 16, their combined efforts fail to teach wherein the obtaining the oscillometric envelope comprises: 
selecting a plurality of pulse wave signals from the multi-wavelength pulse wave signals; 
obtaining the oscillometric envelope using each of the selected pulse wave signals and the conversion signal; and 
obtaining a combined oscillometric envelope by combining the oscillometric envelope obtained from each of the selected pulse wave signals.  
However Zhu teaches a blood pressure monitor (Abstract) wherein an oscillometric model is used to estimate blood pressure, a plurality of oscillometric waveform signals are used in combination to find the best relationship for deriving blood pressure ([0134]-[0135]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a combination oscillometric waveforms as taught by Zhuo as this enables creating a model for determining blood pressure that can be used to assist with getting accurate blood pressure ([0134] “Thanks to these linear relationships, the entire waveform can be extrapolated by only collecting part of the waveform through a few number of data points. In some embodiments, to reinforce the mathematical models, a combination of full and partial oscillometric waveforms, or a combination of partial oscillometric waveforms of different lengths or P ranges can be used to assist with getting accurate blood pressure calculation.”).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nagahiro and further in view of Nishibayashi (US 2003/0069507).
Regarding Claim 11, while Chen and Nagahiro teach the apparatus of claim 1, and Chen and Nagahiro teach selecting a pulse wave signal from a red wavelength light as the signal with the subdermal data, their combined efforts fail to teach wherein the processor is further configured to: 
extract a peak-to-peak amplitude at each measurement time of the selected pulse wave signals, and 
obtain the oscillometric envelope by plotting the extracted peak-to-peak amplitude with respect to a value of the conversion signal corresponding to the each measurement time.  
However Nishibayashi teaches a blood pressure measurer (Abstract) and further teaches that an oscillometric algorithm for analyzing the pulse wave signal may utilize a peak to peak amplitude to create an oscillometric envelop from a conversion signal of an occluded pulse wave, and using this oscillometric envelop to estimate blood pressure ([0025] “The diastolic-blood-pressure determining means 54 determines, by using a well-known oscillometric algorithm, the diastolic blood-pressure value BP(DIA), based on the cuff pulse wave CW continuously detected while the cuff pressure Pc is slowly increased by the cuff-pressure changing means 50. More specifically described, the diastolic-blood-pressure determining means 54 determines, according to the oscillometric algorithm, an envelope of respective amplitudes, A, of respective heartbeat-synchronous pulses of the cuff pulse wave CW, determines a differentiated waveform or curve of the thus determined envelope, and determines, as the diastolic blood-pressure value BP(DIA), a cuff pressure Pc at a time when the differentiated curve shows an inflection point. An amplitude A of a heartbeat-synchronous pulse of the cuff pulse wave CW is defined as a difference between a maximal and a minimal magnitude of the heartbeat-synchronous pulse.”)
.

Claim(s) 12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nagahiro and further in view of Donehoo et al (US 2013/0158969) (“Donehoo”).
Regarding Claim 12, while Chen and Nagahiro teach the apparatus of claim 1, their combined efforts fail to teach wherein the processor is further configured to extract as features at least one of an amplitude value or a contact pressure value of a maximum peak of the oscillometric envelope, and contact pressure values located having a predetermined ratio to the contact pressure value of the maximum peak.  
However Donehoo teaches a non-invasive, oscillometric blood pressure determination (Abstract, [0023]) and teaches that the cuff contact pressure value of a maximum peak of the oscillometric envelope and contact pressure values that are a predetermined ratio around the maximum peak can be used to identify blood pressure parameter ([0023] “The peak pulse amplitudes (PPA) of each oscillation increase with each decrement of cuff pressure until the PPA reaches a maximum at the cuff pressure step 72. The PPA diminishes with every subsequent reduction in cuff pressure. Thus, the cuff pressure at 72 represents the patient's mean arterial pressure (MAP), and the patient's systolic and diastolic pressures can be determined therefrom. The amplitudes of the oscillations at the systolic and diastolic pressures may be computed by taking a percentage of the oscillation amplitude at the MAP.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the oscillometric envelope in Chen and Nagahiro and utilize the oscillometric envelope’s maximum peak and a predetermined ratio of the maximum 

Regarding Claim 23, while Chen and Nagahiro teach the method of claim 16, their combined efforts fail to teach wherein the obtaining the bio-information comprises extracting as features at least one of an amplitude value or a contact pressure value of a maximum peak of the oscillometric envelope, and contact pressure values located having a predetermined ratio to the contact pressure value of the maximum peak.
However Donehoo teaches a non-invasive, oscillometric blood pressure determination (Abstract, [0023]) and teaches that the cuff contact pressure value of a maximum peak of the oscillometric envelope and contact pressure values that are a predetermined ratio around the maximum peak can be used to identify blood pressure parameter ([0023] “The peak pulse amplitudes (PPA) of each oscillation increase with each decrement of cuff pressure until the PPA reaches a maximum at the cuff pressure step 72. The PPA diminishes with every subsequent reduction in cuff pressure. Thus, the cuff pressure at 72 represents the patient's mean arterial pressure (MAP), and the patient's systolic and diastolic pressures can be determined therefrom. The amplitudes of the oscillations at the systolic and diastolic pressures may be computed by taking a percentage of the oscillation amplitude at the MAP.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the oscillometric envelope in Chen and Nagahiro and utilize the oscillometric envelope’s maximum peak and a predetermined ratio of the maximum peak to identify pressure parameter as taught by Donehoo as this is shown as the intermediate steps in obtaining systolic, mean, and diastolic pressure from a joint use of contact pressure and pulse wave amplitude data.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nagahiro and further in view of Inoue (US 2011/0144918) and further in view of Yoshizawa et al (US 2018/0042486) (“Yoshizawa”) and further in view of Hersh et al (US 5,590,662) (“Hersh”).
Regarding Claim 14, while Chen and Nagahiro teach the apparatus of claim 1, their combined efforts fail to teach the apparatus further comprising an output interface configured to, based on receiving a request for measuring bio-information, output information on a reference contact pressure to be applied by a user to the pulse wave sensor.
However Inoue teaches a biological information evaluator (Abstract) wherein a measurement value may comprise a blood pressure and the displayed data of the system may comprise pulse wave amplitude and contact pressure ([0012]).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to display the contact pressure and pulse wave amplitude data of Chen and Nagahiro as taught by Inoue as a means of providing a contextual curve of the blood pressure estimated from the relationship between pulse amplitude and contact pressure.
Yet their combined efforts fail to teach the output interface outputting information on the basis of request.
However Yoshizawa teaches a biological information gatherer (Abstract) and further teaches that biological information may be output to an output interface based on a request ([0107]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to display the data of Inoue per a request of Yoshizawa to provide more control to the healthcare provider as to when the data results are transmitted to them.
Yet their combined efforts fail to teach the output information further comprising a reference contact pressure to be applied to the user.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include reference data in the analysis of Chen, Nagahiro, Inoue, and Yoshizawa as a comparison point for determining blood pressure parameters. Furthermore, it would be obvious to then display the reference contact pressure of Hersh with the oscillometric data of Inoue as a means for a healthcare provider to inspect how far the contact pressure measured deviates from a template.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nagahiro and further in view of Inoue.
Regarding Claim 15, while Chen and Nagahiro teach the apparatus of claim 1, their combined efforts fail to teach the apparatus further comprising an output interface configured to output information on a measured contact pressure, applied by a user to the pulse wave sensor, based on the conversion signal.  
However Inoue teaches a biological information evaluator (Abstract) wherein a measurement value may comprise a blood pressure and the displayed data of the system may comprise pulse wave amplitude and contact pressure ([0012]).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to display the contact pressure and pulse wave amplitude data of Chen and Nagahiro as taught by Inoue as a means of providing a contextual curve of the blood pressure estimated from the relationship between pulse amplitude and contact pressure. Furthermore, it would be obvious that this would be applied to the conversion signal of Chen and Nagahiro as reflects the pulse wave signal without noise.

Allowable Subject Matter
Claim(s) 7 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/

Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791